Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-18-00098-CV

                         In the Interest of N.C.H.-M. Jr. and C.A.H.-M.

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-PA-02745
                     Honorable Charles E. Montemayor, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED August 8, 2018.


                                                 _____________________________
                                                 Karen Angelini, Justice